                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

EVA HELDA SAVALES,

              Plaintiff,

v.                                                           NO. 3:19-CV-523-TJC-PDB

JANENE WATERS ETC.,

              Defendants.


                                           Order

       In 2018, Eva Helda Savales, through counsel, filed this action in state
court. A state probate court later adjudicated Savales incapacitated, 1 found her
incapable of suing and defending lawsuits, appointed Constance Buchanan and
Sara Shoemaker to serve as limited co-guardians 2 of her person and property,
and authorized them to continue this federal action. Doc. 77-1; see In re: Eva
Savales, No. 16-2020-MH-1524-XXXX-MA (Fla. 4th Cir., Duval County).

       Buchanan and Shoemaker now move for leave to substitute themselves
as plaintiffs. Doc. 83. The defendants have no opposition.



       1Under   Florida law, “‘Incapacitated person’ means a person who has been judicially
determined to lack the capacity to manage at least some of the property or to meet at least
some of the essential health and safety requirements of the person.” Fla. Stat. § 744.102(12).
In 1989, the Florida Legislature amended the statute to replace “incompetency” with
“incapacity.” 1989 Fla. Sess. Law Serv. 89–96.
       2Under   Florida law, “‘Limited guardian’ means a guardian who has been appointed by
the court to exercise the legal rights and powers specifically designated by court order entered
after the court has found that the ward lacks the capacity to do some, but not all, of the tasks
necessary to care for his or her person or property, or after the person has voluntarily
petitioned for appointment of a limited guardian.” Fla. Stat. § 744.102(9)(a).
      Federal Rule of Civil Procedure 25 provides, “If a party becomes
incompetent, the court may, on motion, permit the action to be continued by or
against the party’s representative.” Fed. R. Civ. P. 25(b).

      Considering the probate court’s adjudication and finding, considering the
circumstances described in the July 2020 petitions filed in the probate court,
and considering the absence of opposition, permitting Buchanan and Savales
to continue this action is warranted.

      The Court grants the motion, Doc. 83, and permits Buchanan and
Shoemaker to continue this action on Savales’s behalf. The Court directs the
clerk of court to amend the docket to reflect that the plaintiffs are “Constance
Buchanan and Sara Shoemaker as the limited co-guardians of and on behalf of
Eva Helda Savales.”

      Ordered in Jacksonville, Florida, on May 7, 2021.




                                        2
